Ewing, C.
This is a proceeding by the state through the prosecuting attorney of Greene county, by way of information in the nature of a quo warranto, and was filed by leave of court. The information recites, in substance, that there were formerly two school districts in Greene county numbered and known as district number one and district number five. That afterwards, as provided by law, there was an election held to decide whether or not the boundaries of district number one should be so extended as to include all the territory of •district number five. At that election a majority of the voters in number one voted for the proposition, and a majority in number five voted against it. That thereupon, as provided by law, the question was submitted to and decided by the county school commissioner (State ex rel. Schmutzler et al. v. Young, ante, p. 90; sec. 7023, R. S. 1879), who decided that number one should be extended so as to include number five. That thereafter the respondents pretend to have been elected directors in district number five, and are now exercising and usurping the functions of that office, and then a prayer for ouster.
To this the respondents interposed a demurrer that the petition or information does not state facts sufficient to authorize the relief prayed; that the circuit court had no jurisdiction; that this is a proceeding under chapter 60, Revised Statutes, 1879, “Of Quo Warranto,” and must be at the relation of some person interested, and •cannot be filed ex oficio. The demurrer was sustained by the circuit court and judgment entered for the respondents from which the state appeals to this court.
I. There is no doubt about the jurisdiction of the *202circuit court. It is an information filed by the prosecuting attorney ex officio. Informations by the attorney general or prosecuting attorney, ex officio, may be filed without leave, as a matter of course.1 Informations by either officer, at the relation of an individual, must be filed by leave of court. State ex rel. Stewart v. Mc-Ilhany, 32 Mo. 382; State ex rel. v. Hequembourg, 38 Mo. 535; State ex rel. v. Vail, 53 Mo. 97; State ex rel. v. Townley, 56 Mo. 107.
II. In State ex rel. Att'y Gen'l v. Townley, 56 Mo. 113, Napton, J., says: “The primary and fundamental question in a proceeding by quo warranto, is whether the defendant is legally entitled to hold the office, and not as to the rights of any other person who may claim it.” The case here is a simple proceeding by the state, through its officer, to inquire into the question of the right to the office by the respondents. Are the respondents legally the school directors in district number five? It is alleged they are not. That there is no district number five. That the pretended election by which they claim to exercise the office of directors was without authority of law and void. The demurrer admits the facts. Under the pleadings and facts we have no doubt of the right of the relator to a writ of ouster.
The judgment of the circuit court is reversed and the case remanded.
All concur.